Exhibit 10.4

 
[ex10iv01.jpg]
 
Contract Review Stamp
 
[ex10iv02.jpg] AGRICULTURAL BANK OF CHINA
 
Contract on Import L/C Issuing Limits
 
Contract No.: 1204022012000830
 
 
1

--------------------------------------------------------------------------------

 
 
Contract on Import L/C Issuing limits
 
Dear clients, to protect your rights and interests, please read carefully the
terms and conditions of this contract (especially the terms and conditions in
bold letters) before signing to understand your rights and obligations
hereunder. If you have any doubt or question, please consult your bank.
 
Party A (full name): Tianjin Binhai Shisheng Business and Trade Group Co. , Ltd.
 
Party B (full name): Agricultural Bank of China Tianjin Heping Sub-branch
 
Party A hereby applies to Party B for issuing of reciprocal credit owing to the
import need, and agrees to make sufficient deposit of external payment within
the agreed time limit prior to such external payment. Party A and Party B hereby
enter into this Contract upon unanimous negotiation.
 
Article 1. For the purpose of this Contract, limits refer to the sum of balance
of issuable letter of credit as agreed in this Contract provided by Party B to
Party A. The issuing of letter or credit under this Contract (“L/C Issuing”)
includes the issuing and amendment of the letter of credit.
 
Article 2. Limits and Use Period
 
1.
The limits for L/C issuing under this Contract (currency and amount in words):
Five Hundred and Twenty Million Yuan Only (RMB).

 
2.
Use Period: from September 13th, 2012 to September 5th, 2013. The issuing date
and maturity date of each L/C issuing business that may occur during this period
shall be subject to the date as recorded in relevant vouchers filled out in
occurrence thereof. The maturity date of each L/C issuing business (inclusive of
L/C maturity date and Party B’s external payment date) shall survive the
maturity of this use period.

 
Article 3. Use of Limits
 
1.  
Where Party A needs to use the L/C issuing limits under this Contract within the
limits and use period as agreed upon in this Contract, Party A shall furnish to
Party B the Application for Issuing of Irrevocable Documentary L/C / Commitment
of L/C Applicant for each business involved, and Party B shall have the right to
make decision on whether or not to issue L/C upon consideration of its financial
situation and upon inspection of Party A’s operation status as per related rules
and regulations.

 
 
2

--------------------------------------------------------------------------------

 
 
2.  
Party A shall pay to Party B an amount at 15% of the L/C issuing amount as
deposit upon Party A’s issuing of each L/C. Where otherwise stipulated in the
Application for Issuing of Irrevocable Documentary L/C / Commitment of L/C
Applicant at issuing of each letter of credit, such stipulations shall be
observed and followed.

 
3.  
Where the use period expires, limits unused shall automatically be cancelled,
and Party A shall not reapply for use.

 
4.  
Except otherwise agreed by two parties hereto, they shall not separately enter
into the Import L/C Issuing Contract when L/C issuing limits hereunder are used
for L/C issuing.

 
5.  
Any subsequent financing if required with respect to the L/C issued hereunder
(including the import bill advance, shipping guarantee) shall be subject to
separate application, and shall be included in the separate contract and
guarantee contract upon Party B’s approval. The part not settled with the
above-mentioned subsequent financing shall be deemed to have used the L/C
issuing limits of this Contract.

 
Article 4. Party B may not deal with the L/C issuing business hereunder should
the following conditions be satisfied:
 
1.  
Party A has opened a general bank account with Party B.

 
2.  
For individual business, Party A has furnished to Party B the Application for
Issuing of Irrevocable Documentary L/C / Commitment of L/C Applicant and other
relevant information and acquired Party B’s approval and consent.

 
3.  
Party A, upon Party B’s request, has provided related documents and data,
acquired related approvals, handled registrations and gone through other legal
procedures for L/C issuing hereunder in accordance with pertinent regulations.

 
4.  
Party A has executed the guarantee contract if guarantee is required for L/C
issuing hereunder; Party A, upon Party B’s request, has properly gone through
legal procedures for registration and/or insurance should mortgage or pledge be
required for L/C issuing hereunder, and such guarantee and insurance shall
continue in force.

 
Article 5. Party A’s Rights and Obligations
 
1.  
Party A shall have the right to apply for and deal with the issuing of letter of
credit in accordance with provisions of this Contract.

 
2.  
Party A shall provide Party B with the financial statements (including balance
sheet, income statement) and all related information and data (name of deposit
bank, account No. and deposit balance) that are true, complete and valid on the
monthly (monthly / quarterly / yearly) basis.

 
3.  
Party A shall deal with the business conducted in RMB and foreign currencies
under this Contract through the bank account opened with Party B.

 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Party A shall properly go through legal procedures and procedures for
administrative inspection and approval necessary for the import , L/C issuing
and performance of this Contract.

 
5.  
Party A shall, upon Party B’s request, provide relevant import contracts and
other related data.

 
6.  
Party A shall strictly perform the provisions and commitments made in the
Application for Issuing of Irrevocable Documentary L/C / Commitment of L/C
Applicant and / or the Application for Amendment to Letter of Credit / Party A’s
Commitment for Amendment to Letter of Credit.

 
7.  
Party A shall pay in full the L/C issuing deposit as indicated in this Contract.
Except otherwise agreed in the Application for Issuing of Irrevocable
Documentary L/C / Commitment of L/C Applicant, Party A shall pay in full the L/C
issuing deposit, and according to Party B’s stipulations, settle the expenses
for L/C issuing in full amount and on schedule.

 
8.  
Where sight L/C is issued, Party A shall deposit in full the amount under the
letter of credit into the bank account nominated by Party B for Party B’s future
payment within two (2) working days upon Party B’s delivery of the Notice for
External Payment/Acceptance or the Notice for Domestic Payment / Acceptance,; if
time L/C is issued, Party A shall deposit in full the amount under the letter of
credit into the bank account nominated by Party B for Party B’s external payment
three (3) working days before the maturity of the acceptance or commitment. In
case of advance payment, Party A shall repay to Party B the principals and
interests on such advance payment and related expenses in full amount and in a
timely manner in accordance with the provisions of this Contract.

 
9.  
Where the L/C issuing limits already used exceed the L/C issuing limits agreed
upon in this Contract due to fluctuation of the exchange rate before the
maturity of each L/C under this Contract, Party A shall immediately return the
exceeding part or pay corresponding deposit.

 
10.  
Party A shall notify Party B in writing of the occurrence of the following
events and take assets preservation measures acceptable to Party B within five
(5) days thereafter:

 
 
(1) the change of its subordination relationship and senior officials as well as
the amendment of its articles of association and the adjustment of its
organization structure.

 
 
(2) shutdown, stoppage, deregistration, or revocation of its business license or
being applied for bankruptcy.

 
 
(3) worsening of financial status, suffering of serious difficulties in
operations, or being involved in material litigation or arbitration.

 
 
(4) the change of its name, domicile, legal representative, contact information
and other particulars.

 
 
(5) occurrence of any other events which would adversely affect Party B’s
realization of its creditor’s right.

 
 
4

--------------------------------------------------------------------------------

 
 
11.  
Party A shall obtain Party B’s consent and implement debt-paying measures
acceptable to Party B prior to the conducting of any of the following
activities:

 
 (1) 
Party A engages in contracting, leasing, shareholding reform, joint operation,
consolidation, merger, division, joint venture, transfer of assets, reduction of
registered capital, and application for rectification, dissolution or
bankruptcy, as well as other activities that have good chance to cause change in
the creditor-debtor relationship of this Contract or to influence Party B’s
realization of its creditor’s right;
 
 (2) 
Party A provides guarantee with respect to the liabilities of other parties, or
mortgages or pledges its major assets to any third party, which might affect its
solvency hereunder.

 
12.  
Party A and its investors shall not withdraw funds, transfer assets, or assign
shares in order to evade their liabilities to Party B.
 
13.  
In case of shutdown, stoppage, deregistration, revocation of business license,
bankruptcy or operation loss of the guarantor hereunder, resulting in guarantee
inability or partial guarantee ability in relation thereto, or in depreciation
of guaranty, pledge or pledge right used for guaranteeing this Contract, Party A
shall immediately pay in full the L/C issuance finance deposit for the letter of
credit issued under this Contract, or provide other forms of guarantee
acceptable to Party B.
 
14.  
Party A shall not enter into any contract with any third party that may
prejudice Party B’s rights and interests hereunder.

 
Article 6. Party B’s Rights and Obligations
 
1.  
Party B shall issue the letter of credit to Party A in case Party A has properly
performed the agreed obligations hereunder, gone through required procedures and
satisfied Party B’s inspection requirements.
 
2.  
Party B shall be entitled to familiarize with Party A’s operations, financial
activities, L/C utilization and other situations, and request Party A to furnish
the financial statements and other documents, information and data within time
limit.
 
3.  
In case (including but without limitation) circumstances listed in Item 10, Item
11 and Item 12 of Article 5 of this Contract happen, which may adversely
influence Party B’s realization of its creditor’s right, Party B shall have the
right to request Party A’s full payment of the L/C issuance finance deposit for
the issued letter of credit under this Contract, or take other assets
preservation measures.
 
4.  
Where Party A fails to make deposit in full and in a timely manner according to
the Article 5 of this Contract, Party B shall be entitled to deduct the
principals and interests on the amounts early paid for Party A and other
expenses payable by Party A directly from any of Party A’s bank accounts as per
the provisions of this Contract, and the liabilities offset and offset sequence
shall be determined by Party B. In case Party B executes its right of offset
pursuant to the legal rules or provisions of this Contract, Party A may raise
objection thereto within seven (7) working days from the date on which Party B
notifies Party A of such execution in writing, orally or by other means.

 
 
5

--------------------------------------------------------------------------------

 
 
5.  
In case of advance payment, and the repayments by Party A is insufficient to
cover the payables under this Contract, Party B may choose to pay back the
principals, interests or expenses on such advance payment with such repayments.
 
6.  
Where there’s more than one matured liability between Party A and Party B, and
Party A’s repayments are insufficient to cover all matured liabilities, the
liabilities to be settled with Party A’s repayments and the settlement sequence
shall be determined by Party B.
 
7.  
Where Party A fails to perform the repayment obligation, Party B may disclose
such failure to the public.

 
Article 7. Liabilities for Breach of the Contract
 
1.  
Where Party B violates the obligations specified in the Article 6 of this
Contract, Party B, besides continuing performance of this Contract, shall assume
liabilities in relation thereto according to law.
 
2.  
Where Party A fails to perform the payment obligation and Party B thus pays for
Party A, the amount paid by Party B for Party A shall be considered overdue
loan, and interest thereon shall be calculated by the following method 2 from
the date of such payment:

 
 (1) 
at ___/10000 (in words) of daily interest rate before actual payment.
 
 (2) 
at 50% (in words) of (LIBOR (LIBOR / HIBOR) + 1%) of three (3) months from the
date of advance payment. LIBOR refers to London Interbank Offered Rate, and
HIBOR refers to Hong Kong Interbank Offer Rate.

 

 
Party B shall repay the advance payments / financing amounts and overdue
interests in the original currency in which letter of credit was issued.

 
3.  
Where Party A, in violation of the agreed obligations hereunder, has not issued
the letter of credit yet, Party B shall be entitled to refuse to issue the
letter of credit; where Party B has issued the letter of credit, Party A shall
promptly pay in full the L/C issuance finance deposit with respect to the issued
L/C. However, in the event that Party A fails to do so within the indicated
period, Party B shall be entitled to charge penalty at 5/10000 (in words) of the
portion yet to be paid.
 
4.  
Where Party A violates the agreed obligations under this Contract, Party B shall
have the right to request Party A to correct such violation within the time
limit, cease the issuing of letter of credit, and announce immediate expiration
of liabilities under other contracts entered into with Party B, or take other
assets preservation measures.
 

 
 
6

--------------------------------------------------------------------------------

 
 
5.  
Where any of guarantors under this Contract breaches against the agreed
obligations under the guarantee contract, Party B may cease issuing of letter of
credit to Party A, and request Party A to immediately pay in full the L/C
issuance finance deposit for the issued letter of credit under this Contract, or
take other assets preservation measures.
 
6.  
Where Party B has to realize its creditor’s right by way of litigation or
arbitration due to Party A’s violation of this Contract, Party A shall assume
the legal fees, travel expenses and other related fees paid by Party B
therefore.

 
Article 8. Special Agreement on Issuance of Nominal Forward L/C
 
1.  
Party B shall, upon Party A’s request, issue the forward L/C and promptly make
external payment, or if the paying bank is notified to make external payment,
Party B shall be deemed to have agreed to provide financing to Party A.
 
2.  
The financing period shall be from the payment date of Party B / paying bank to
the maturity date of draft / document. Party A undertakes to unconditionally
undertake payment responsibility to Party B on the maturity date of draft /
document and pay back all principals and interests on financing under the letter
of credit. Where Party A fails to make payment by due time, resulting in delayed
financing, the interest shall be calculated thereafter according to the
provisions of Item 2 of Article 7 herein.
 
3.  
The financing interest shall be calculated by multiplying financing interest
rate, financing period and financing amount. The financing interest rate shall
be subject to that specified in relevant vouchers.
 
4.  
Party A’s early repayment of the financing amount shall be subject to Party B’s
consent. Where the paying bank is not what mentioned herein, Party A shall
assume related commissions and / or penalty interests required for early
repayment.



5.  
Party A undertakes to waive its right of application to the court of law and
other related departments for stopping or freezing payment of amounts under the
nominal forward L/C.

 
Article 9. Guarantee
 
The creditor’s right under this Contract shall be guaranteed by execution of the
Maximum Guarantee Contract, which shall be separately signed. If the Maximum
Guarantee Contract is executed, the guarantee contract No. is 12100520120000141,
12100520120000142.
 
 
7

--------------------------------------------------------------------------------

 
 
Article 10. Dispute Settlement
 
Any dispute arising out of the performance of this Contract may be settled
through consultation or through the following method (1):
 

 
(1)  
Litigation. Such dispute shall be governed by the people’s court at the domicile
of Party B.
 
 
(2)  
Arbitration. A request may be filed with _____ (full name of the arbitration
institution) for arbitral award in accordance with the then effective
arbitration rules.




 
The performance of the remaining provisions herein not involved in the dispute
shall continue during arbitration or litigation.

 
Article 11. Miscellaneous
 
1.  
The Application for Issuing of Irrevocable Documentary L/C / Commitment of L/C
Applicant and the Application for Amendment to Letter of Credit / Party A’s
Commitment for Amendment to Letter of Credit, advance payment voucher and etc.
in relation to this Contract shall be an integral part of this Contract.
 
2.  
The amount of deposit for individual business within the limits hereunder is the
amount in RMB after conversion at the then effective foreign exchange rate or
actual foreign amount. The applicant shall pay off related liabilities hereunder
after conversion at the foreign exchange rate of payment date when it makes
payment in accordance with this Contract.
 
3.  
The Applicant Tianjin Binhai Shisheng Business and Trade Group Co., Ltd. shall
early inform our bank of any intent to apply for financing from other financial
institutions.

 
Article 12. Effectiveness of the Contract
 
This Contract shall come into effect upon signature and stamp by the parties
hereto.
 
Article 13. This Contract is made in four copies with equal validity. Party A,
Party B and the Guarantor shall hold one copy thereof respectively.
 
Party A’s Declaration: Party B has informed us of relevant terms and conditions
(especially the terms and conditions in bold letter) according to law, and has
explained the concept, content and legal effect of relevant provisions upon our
request. We have been aware of and understanding the above-mentioned provisions.
 
 
8

--------------------------------------------------------------------------------

 
 

Party A (signature and stamp)     Party B (signature and stamp)          
[ex10ivsig01.jpg]   [ex10ivsig02.jpg]           Legal Representative:  
Responsible Person:   or Authorized Representative:     or Authorized
Representative:             [ex10ivsig03.jpg]      

 

--------------------------------------------------------------------------------

            Signing Date: September 13, 2012      
Signed at: No. 54, Machang Road, Heping District, Tianjin

 
 
9

--------------------------------------------------------------------------------